Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4 are currently pending.  In response to the office action dated 9/24/2021 applicant amended claim 1.
Response to Arguments
Applicant’s arguments, see applicant’s remarks page 8-13, filed on 12/21/2021, with respect to claims 4-6 have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious “a first passivation layer overlapping the light blocking layer and recessed from a top surface of the passivation layer to form a recess; and a second passivation layer disposed in an area around the light blocking layer, wherein a thickness of the first passivation layer is thinner than a thickness of the
second passivation layer, and wherein the light blocking layer is disposed to fill the recess.”
Furthermore, the prior art does not disclose or suggest the featured relationship of the  first passivation layer, the second passivation layer and the light blocking layer is disposed to fill the recess. Claims 2-4 are allowable due to their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                       

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871